DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice for all US Patent Applications filed on or after March 16, 2013
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 5/20/21 was/were considered by the examiner.

Status of the Claims
This communication is in response to communications received on 6/10/21.  Claim(s) 1, 8, and 16 has/have been amended and applicant states support can be found at instant specification [003, 0048]. Therefore, Claims 1-20 is/are pending and have been addressed below.

Response to Arguments

Applicant’s arguments, see applicant’s remarks, filed 6/10/21, with respect to rejections under 35 USC 101 for claim(s) 1-20 have been fully considered but they are not persuasive as far as they apply to the amended 103 rejection(s) below.

Applicant respectfully traversed the rejection on pg. 7-8.
The Examiner respectfully disagrees because the use of the poll information in a calendar does not provide a practical application. The poll information in a calendar is recited at the apply it level, because it does not use the poll data to obtain other data, it is a general link to the technology because it does not actually affects the steps of the method (i.e., it is just a field of use).
There does not appear to be an improvement to a user interface as the poll is just another event (which can have a vary length).
Thus, the argument(s) are unpersuasive.

Applicant’s arguments, see applicant’s remarks, filed 6/10/21, with respect to rejections under 35 USC 103 for claim(s) 1-20 have been fully considered but they are not persuasive as far as they apply to the amended 103 rejection(s) below.

Applicant respectfully traversed the rejection on pg. 8-9.
The Examiner respectfully disagrees because the features upon which applicant relies (i.e., “Specifically, the cited art does not teach or suggest a calendar 
Thus, the argument(s) are unpersuasive.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

The limitation(s) below for representative claim(s) 1, 8, and 16, as drafted, is/are a process (claim(s) 8 recites a series of steps) and system (claim(s) 1 and 16 recites a series of components) that, under its broadest reasonable interpretation, is an abstract idea directed to adjusting calendar events to complete polls.

Claim 8: receiving poll information associated with a poll event, the poll information identifying a period of time corresponding to when the poll event is open for 
determining a time slot in the calendar view based on the plurality of events and the period of time corresponding to when the poll event is open;
causing the poll event to be displayed in the calendar view at the determined time slot, within which the poll spans the period of time the poll is open, thereby providing a calendar view of when the poll is open to the user in conjunction with one or more other events.
Claim 1: the same analysis as claim 8.

Claim 16: receive an indication that a poll event has been created;
receive a plurality of responses for the poll event;
based on the plurality of received responses for the poll event, determine one or more users that have not provided a response; and
cause the poll event to be displayed in a calendar view of the one or more users that have not provided a response wherein the poll spans the period of time the poll is open, thereby providing a calendar view of when the poll is open to the user in conjunction with one or more other events.

The abstract idea covers a method of organizing human activity (commercial or legal interactions including marketing or sales activities or behaviors).
The additional elements unencompassed by the abstract idea include system comprising: graphical element (claim(s) 1, 8, and 15), system, processor, and memory 
The abstract idea is not integrated into a practical application because the implementation of the abstract idea by the additional elements fails to describe:
Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a)
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo
Applying the judicial exception with, or by use of, a particular machine – see MPEP 2106.05(b)
Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo.
The aforementioned additional elements (as additionally noted by instant specification [0067, 0092]) merely serve as the computer on which the abstract idea is implemented. See MPEP 2106.05(f).
The claim(s) do/does not include limitation(s) sufficient, either alone or in combination, to amount to significantly more than the claimed abstract idea because the See MPEP 2106.05(f).
None of the dependent claims when separately considered in combination with each dependent claims parent claim(s) overcome the above analysis and are therefore similarly rejected as being ineligible.
Claim(s) 2-7, 9-15, and 17-20 further define the abstract idea of claim(s) 1, 8 and 16 with additional steps to a) determine effect on another event and alter the event based on poll information; receive information that poll event is selected, display poll data for user, and receive user response; remove poll event from calendar view or cause poll results to be displayed, identify an organizational unit and determine users belonging to the unit; display data when the poll event is open and closed; and determine pending transactions and rank penetration based on pending transactions and b) further define poll properties  These claim(s) do not recite additional elements beyond claim(s) 2-4, 7, 9, 11-15, and 19-20 and those element(s) are addressed above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

It has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).

Claim(s) 1-12 and 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 2014/006745 A1) in view of Survey Monkey published 10/16/2018 (reference U on the Notice of References Cited).

Regarding claim 1 and 8 (currently amended), Zhang teaches a method for displaying calendar information in a calendar view depicting a plurality of events and a time slot associated with each of the plurality of events, the method comprising {the system comprising: a processor; and memory including instructions which when executed by the processor, causes the processor to: - claim 1 [see at least [0043] for application server 116, users (106, 110, 114), where the application server maintains calendar information for the users individually and on shared projects] }:
Original limitation: receiving poll information associated with a poll event, the poll information identifying a period of time corresponding to when the poll event is open for receiving responses and further indicating that a response to the poll event has not been received;
Zhang teaches: receiving calendar information associated with a calendar event, the calendar information identifying a period of time corresponding to when the calendar event is within itinerary [see at least [0008-0009] for a scheduled activity (calendar event) that includes time range and activity related information including at least documents and itinerary-related information; [0094] send and/or receive contextual information, activity information, tasks, scheduled activities, user preferences, and/or user-profile information related to a user];
determining a time slot in the calendar view based on the plurality of events and the period of time corresponding to when the calendar event is within itinerary [see at least [0008-0009] for a scheduled activity (calendar event) that includes time range and activity related information including at least documents and itinerary-related information; [0020, 0058] adjust/reschedule a calendar event based on a user missing the calendar event; [0042] the adjusting/updating can be dynamic and done in real-time and the changes presented to the user; [0044] if the adjusted calendar event or other calendar events need to be changed due to adjusting at least one of the events that need to be changed will be changed; [0061] adjusted event data can be adjusted based on when similar activities are completed]; and
causing a graphical element for the calendar event to be displayed in the calendar view at the determined time slot, within which the graphical element for the event spans the period of time the event occurs, thereby providing a calendar view of when the event occurs to the user in conjunction with one or more other events [see at least [0020, 0058] the adjusted/rescheduled calendar event based on missing the calendar event; [0080] calendar view with the adjusted/rescheduled event shown in modified time slot].

Zhang teaches calendar event data but doesn’t/don’t explicitly teach poll information however Survey Monkey discloses poll information [see at least [pg. 1 Using a Collector and How to Collect Responses Email bullet, pg 2 item 5 Set limits] for poll information];
receiving poll information associated with a poll event, the poll information identifying a period of time corresponding to when the poll event is open for receiving responses and further indicating that a response to the poll event has not been received {determine that a response from a user has not been provided to a poll event – claim 1} [see at least [pg. 1 Using a Collector and How to Collect Responses Email bullet, pg 2 item 5 Set limits] for who has finished poll and poll closing date];
the period of time the poll is open, when the poll is open to the user [see at least [pg 2 item 5 Set limits] for poll closing date; [pg 17 TIP!] “Close a collector automatically using a Cutoff Date and Time” ].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang in view of with Survey Monkey to include the limitation(s) above as disclosed by Survey Monkey.  Doing so would further define Zhang’s calendar event (see at least [0008-0009] ) and improve how Zhang can modify the missed event (see at least [0058] ) by incorporating specific time range and/or activity related data (see at least [0008-0009] ) such as closing date [see at least Survey Monkey [pg. 1 Using a Collector and How to Collect Responses Email bullet, pg 2 item 5 Set limits] ].
Furthermore, all of the claimed elements were known in the prior arts of Zhang and Survey Monkey and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.

Regarding claim 2 and 12, modified Zhang teaches the method of claim 8 as well as poll event,
and Zhang teaches further comprising:
determining that the time slot associated with the calendar event corresponds to a time slot associated with an existing event  [see at least [0008-0009] for a scheduled activity (calendar event) that includes time range and activity related information including at least documents and itinerary-related information; [0020, 0058] adjust/reschedule a calendar event based on missing the calendar event; [0042] the adjusting/updating can be dynamic and done in real-time and the changes presented to the user; [0044] if the adjusted calendar event or other calendar events need to be changed due to adjusting at least one of the events that need to be changed will be changed]; and
altering a graphical element associated with the existing event based on the calendar event information [see at least [0020, 0058] the second adjusted/rescheduled calendar event (the existing event) adjusted due to scheduling conflict with the first adjusted/rescheduled calendar event (the calendar event); [0089-0090] the user chooses to view the second adjusted/rescheduled event in a different view than ( [0052, 0088] ); [0080] an example of a different view than ( [0052, 0088] ) which is calendar view with the adjusted/rescheduled event shown in modified time slot].

Regarding claim(s) 3 and 19, the claim(s) recite(s) analogous limitations to claim(s) 14 below and is/are therefore rejected on the same premise.


Regarding claim(s) 4, the claim(s) recite(s) analogous limitations to claim(s) 14 & 11 and 20 below and is/are therefore rejected on the same premise.


Regarding claim 5 and 10, modified Zhang teaches the method of claim 8 as well as the poll event and a user that has not provided a response to the poll event (determine that a response from a user has not been provided to a poll event – claim 1), further comprising:
identifying an organizational unit to which a plurality of users belong based on an existence of an assignment between a calendar event and the organizational unit; and
identifying a user belonging to the organizational unit, wherein the identified user includes a user that has not missed a meeting [see at least the following for the limitations above [0036, 0039] for monitoring a project and identify when project data (such as a calendar event) is assigned to multiple users of an organization and thus assigned to the organization; [0038] determine the actions of a single or multiple users of the organization; [0058] where the actions include a user of users has missed a meeting].

Regarding claim 6, modified Zhang teaches the system of claim 5 as well as a plurality of users are assigned to the organizational unit (identifying an organizational unit to which a plurality of users belong based on an existence of an assignment between a calendar event and the organizational unit).
 wherein a plurality of poll events are assigned to the organizational unit, and a plurality of organizational units are assigned to the poll event [
see at least [pg 9 first paragraph, pg 10 Add Recipients] for sending surveys via email where the recipients of the surveys are individuals or groups (organizations), thus one or more surveys can be sent to one or more groups (organizations) ].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Zhang in view of with Survey Monkey to include the limitation(s) above as disclosed by Survey Monkey.  Doing so would further define modified Zhang’s calendar event (see at least Zhang [0008-0009] ) and improve how modified Zhang can modify the missed event (see at least Zhang [0058] ) by incorporating specific time range and/or activity related data (see at least Zhang [0008-0009] ) such as closing date [see at least Survey Monkey [pg. 1 first sentence and 4 Review the collector options, pg 2 item 5 Set limits] ].
Furthermore, all of the claimed elements were known in the prior arts of modified Zhang and Survey Monkey and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention..

Regarding claim 7 and 9, modified Zhang teaches the method of claim 8.

 further comprising:
causing a first graphical element for the poll event to be displayed when the polling event is open; and
causing a second graphical element for the poll event to be displayed when the polling event is closed [see at least the following for the limitations above [pg 17 Opening a Survey and Reopening a Survey] for how to open a survey to users; [pg 12-13 Send a Test Email] a preview of how the survey link (in the email calendar event) opens the survey (first graphical element) for the user to provide responses; [pg 17 Closing a Survey item 3] for customize the closed message (second graphical element) ].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Zhang in view of with Survey Monkey to include the limitation(s) above as disclosed by Survey Monkey.  Doing so would further define modified Zhang’s calendar event (see at least Zhang [0008-0009] ) and improve how modified Zhang can modify the missed event (see at least Zhang [0058] ) by incorporating specific time range and/or activity related data (see at least Zhang [0008-0009] ) such as closing date [see at least Survey Monkey [pg. 1 first sentence and 4 Review the collector options, pg 2 item 5 Set limits] ].
Furthermore, all of the claimed elements were known in the prior arts of modified Zhang and Survey Monkey and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the 

Regarding claim 11 and 20, modified Zhang teaches the method of claim 8, and Zhang teaches further comprising: removing the graphical element for the poll event from the calendar view [see at least [0058] for remove the event from the calendar].

Regarding claim 14, modified Zhang teaches the method of claim 8.

Modified Zhang doesn’t/don’t explicitly but Survey Monkey discloses further comprising:
receiving a selection of the graphical element;
causing a graphical element that solicits a response from a user to be displayed;
receiving the response; and
displaying polling results information for the polling event, the polling results information including the response [see at least the following for the limitations above [pg 7 first paragraph] track how many people opened the invitation (selected/opened email, the graphical element) as well as who responded (receive the response); [pg 1 How to Collect Responses Email bullet, pg 12-13 Send a Test Email] a) determining what was done via the collector such as b and b) a preview of how the email calendar event (graphical element) containing the survey link opens (causes to display) the survey ( a graphical element for soliciting responses) for the user to provide responses 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Zhang in view of with Survey Monkey to include the limitation(s) above as disclosed by Survey Monkey.  Doing so would further define modified Zhang’s calendar event (see at least Zhang [0008-0009] ) and improve how modified Zhang can modify the missed event (see at least Zhang [0058] ) by incorporating specific time range and/or activity related data (see at least Zhang [0008-0009] ) such as closing date [see at least Survey Monkey [pg. 1 first sentence and 4 Review the collector options, pg 2 item 5 Set limits] ].
Furthermore, all of the claimed elements were known in the prior arts of modified Zhang and Survey Monkey and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.

Regarding claim 15, modified Zhang teaches the method of claim 14,
and Zhang teaches further comprising:
determining that the time slot based on the poll event corresponds to a time slot for an existing event; and
causing the graphical element and a graphical element for an existing event to be displayed simultaneously at the time slot in the calendar view [see at least the following for the limitations above Fig. 5B and [0080] for an optimized schedule (thus including 

Regarding claim 16 (currently amended), Zhang teaches a computer-readable storage medium including instructions, which when executed by a processor, cause the processor to [see at least [0043] for application server 116, users (106, 110, 114), where the application server maintains calendar information for the users individually and on shared projects]:
determine one or more users that have not provided actions necessary for a calendar event; and
cause a graphical element for the calendar event to be displayed in a calendar view of the one or more users wherein the graphical element for the event spans the period of time the event occurs, thereby providing a calendar view of when the event occurs to the user in conjunction with one or more other events [see at least the following for the limitations above [0008-0009] for a scheduled activity (calendar event) that includes time range and activity related information including at least documents and itinerary-related information; [0020, 0058] adjust/reschedule a calendar event based on a user missing the calendar event; [0080] calendar view with the adjusted/rescheduled event shown in modified time slot].

receive an indication that a poll event has been created;
receive a plurality of responses for the poll event;
based on the plurality of received responses for the poll event, determine one or more users that have provided a response;
one or more users that have provided a response [see at least the following for the limitations above [pg 3 Create a Survey, pg 6 Preview & Send Your Survey] create a survey and send the survey out, where when survey is sent out system is notified of creation of a survey; [pg. 1 Using a Collector and How to Collect Responses Email bullet] for system determines (via receiving data) who did and who did not responded to survey, and notifies user who tracks poll] the period of time the poll is open, when the poll is open to the user [see at least [pg 2 item 5 Set limits] for poll closing date; [pg 17 TIP!] “Close a collector automatically using a Cutoff Date and Time” ].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang in view of with Survey Monkey to include the limitation(s) above as disclosed by Survey Monkey.  Doing so would further define Zhang’s calendar event (see at least [0008-0009] ) and improve how Zhang can modify the missed event (see at least [0058] ) by incorporating specific time range and/or activity related data (see at least [0008-0009] ) such as closing date [see at least Survey Monkey [pg. 1 first sentence and 4 Review the collector options, pg 2 item 5 Set limits] ].


Regarding claim 17, modified Zhang teaches the computer-readable storage medium of claim 16 as well as poll event,
and Zhang teaches, wherein the instructions cause the processor to determine a time slot based on one or more properties of the calendar  event [see at least [0008-0009] for a scheduled activity (calendar event) that includes time range and activity related information including at least documents and itinerary-related information; [0020, 0058] adjust/reschedule a calendar event based on a user missing the calendar event; [0042] the adjusting/updating can be dynamic and done in real-time and the changes presented to the user; [0044] if the adjusted calendar event or other calendar events need to be changed due to adjusting at least one of the events that need to be changed will be changed; [0061] adjusted event data can be adjusted based on when similar activities are completed].

Regarding claim 18, modified Zhang teaches the computer-readable storage medium of claim 17.
wherein the one or more properties include a poll close time [see at least [pg 2 item 5 Set limits] for cut-off date].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Zhang in view of with Survey Monkey to include the limitation(s) above as disclosed by Survey Monkey.  Doing so would further define modified Zhang’s calendar event (see at least Zhang [0008-0009] ) and improve how modified Zhang can modify the missed event (see at least Zhang [0058] ) by incorporating specific time range and/or activity related data (see at least Zhang [0008-0009] ) such as closing date [see at least Survey Monkey [pg. 1 first sentence and 4 Review the collector options, pg 2 item 5 Set limits] ].
Furthermore, all of the claimed elements were known in the prior arts of modified Zhang and Survey Monkey and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Survey Monkey as applied to claim(s) 12 above and further in view of Blair et al. (US 2007/0265903 A1).

Regarding claim 13, modified Zhang teaches the method of claim 12, wherein the altered graphical element associated with the existing event as well as the poll event.
Modified Zhang doesn’t/don’t explicitly teach but Blair discloses indicates one meeting includes another meeting [see at least [0046] merge meetings together that are overlapping or temporally adjacent to one another].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Zhang with Blair to include the limitation(s) above as disclosed by Blair.  Doing so would further define modified Zhang’s (see Zhang [0039, 0043] ) meeting management for projects by providing a method to merge meetings and allows users to get together who often are not able to due to their availability [0004, 0046] ].
Furthermore, all of the claimed elements were known in the prior arts of modified Zhang and Blair and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.

Conclusion

When responding to the office action, any new claims and/or limitations should be accompanied by a reference as to where the new claims and/or limitations are supported in the original disclosure.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP §706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES WEBB whose telephone number is (313)446-6615.  The examiner can normally be reached on M-F 10-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.W./Examiner, Art Unit 3624                                                                                                                                                                                                        


/Jerry O'Connor/Supervisory Patent Examiner,Group Art Unit 3624